SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1168
CAF 15-01576
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF MICHELLE K. RUSIECKI,
PETITIONER-APPELLANT,

                      V                                           ORDER

AARON J. MARSHALL, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


DEBORAH J. SCINTA, ORCHARD PARK, FOR PETITIONER-APPELLANT.

NUCHERENO & NAGEL, BUFFALO (MARTEN R. VIOLANTE OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

MICHELE A. BROWN, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Mary G.
Carney, J.), entered August 18, 2015 in a proceeding pursuant to
Family Court Act article 6. The order granted the motion of
respondent to dismiss the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see generally Matter of Chendo O., 175 AD2d 635, 635).




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court